Title: From James Madison to Bushrod Washington, 1 December 1822
From: Madison, James
To: Washington, Bushrod


                
                    Decr. 1. 1822
                
                I return under cover with this the 2d. parcel of my letters to Gl. W. which you were so obliging as to send me. I am sensible of the delay in fulfilling my promise; but it is of late only that I could conven[i]ently have the desired copies taken, and I ventured to suppose that the certainty of the return of the Originals was the only circumstance to wch. any attention wd. be given.
                Having found in these papers several particulars which I wished to possess, and seeing by references in Genl. Washingtons letters to me, to which I may add my own recollection that there must be other letters from me to him, which might have been put on his files, I can not but hope that a further search by the Ch: J. or yourself, may procure for me the oppy. of looking into their contents; for which I shall feel a great addn. to the obligation your kindness has already laid me under.
            